DETAILED ACTION
A complete action on the merits of claims 1-18 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US Pub. No. 2012/0179157).
Regarding Claim 1, Frazier teaches an electrosurgical wand (overall view shown in Figs. 3-4), comprising:
a handle 306 on a proximal end of the electrosurgical wand (Figs. 3-4);
an elongate shaft (304 in Figs. 3-4 or alternatively 1253 in Figs. 6-7) coupled to the handle and extending distally from the handle along a longitudinal central axis ([0059] discloses “FIG. 6, 
an active electrode (302 in Figs. 3-4 or alternatively 1222 in Figs. 6-7) disposed at a distal end of the electrosurgical wand and having an outer face and defining an exterior periphery extending thereabout and residing within and defining a plane spaced from and extending along and laterally from the longitudinal central axis (Figs. 3-4 and 6-7);
a return electrode (310 in Figs. 3-4 or alternatively 1251 in Figs. 6-7) abutting the elongate shaft and extending along and annularly about the longitudinal central axis and having a top side adjacent the active electrode and a bottom side disposed remotely from the active electrode and opposite the top side, at least a portion of the return electrode being disposed proximally to the active electrode (Figs. 3-4 and 6-7);
the top side of the return electrode having a first length measured axially from the elongate shaft and the bottom side having a second length measured axially from the elongate shaft being greater than the first length (section 1254) to define a notch enabling the bottom side of the return electrode and the active electrode to overlap along the longitudinal central axis in an overlap region (Figs. 3-4 and 6-7 and [0060]-[0061]);
a support member (308 in Figs. 3-4 or alternatively 1230 in Figs. 6-7) being electrically insulative and extending axially from the return electrode, the support member coupled to and supporting the active electrode ([0053]-[0054] and [0059]-[0060]); and
the support member (308 in Figs. 3-4 or alternatively 1230 in Figs. 6-7) transitioning curvilinearly from the notch of the return electrode axially and tapering to a distal tip adjacent 
Regarding Claim 2, Frazier teaches wherein the support member (308 in Figs. 3-4 or alternatively 1230 in Figs. 6-7) has a mid-section disposed between the first portion and the second portion of the front surface and defining a concave outer surface axially undercutting the active electrode toward the proximal end of the electrosurgical wand (the probe's inferior side 1206, see Figs. 6-7).
Regarding Claim 3, Frazier teaches wherein the concave section has a member radius of curvature having a center disposed on a side the longitudinal central axis being the same as the active electrode (the radius of curvatures of both the sides of the active electrode 1222 and the sides of the distal tip 1237 of the support member are the same, see Figs. 6-7).
Regarding Claim 4, Frazier teaches wherein the notch defines a circuitous edge extending arcuately across the top side of the return electrode between a pair of corners to define an upper segment and from the pair of corners axially toward the distal end to define a pair of horizontal 
Regarding Claim 5, Frazier teaches wherein the lower segment of the circuitous edge  is angled axially away from the distal end as the circuitous edge extends away  from the longitudinal central axis at a lower edge segment angle relative to the longitudinal central axis (the outer portion of the return electrode at section 1254 curves away from the central axis as seen Fig. 6).
Regarding Claim 6, Frazier teaches wherein at least one of the shoulders and the corners is rounded (Figs. 6-7).
Regarding Claim 7, Frazier teaches further comprising: an aspiration channel (312 in Figs. 3-4 and 1234 in Figs. 6-7) defined within the elongate shaft; and wherein the active electrode further comprises at least one aperture (318 in Figs. 3-4 and 1223 shown in Figs. 6-7) that defines a suction lumen, the at least one aperture is disposed over an opening into the aspiration channel ([0056]-[0062]).
Regarding Claim 11, Frazier teaches an electrosurgical wand (overall view shown in Figs. 3-4) comprising:
a handle 306 on a proximal end of the electrosurgical wand (Figs. 3-4);
an elongate shaft (304 in Figs. 3-4 or alternatively 1253 in Figs. 6-7) coupled to the handle and extending distally from the handle along a longitudinal central axis ([0059] discloses “FIG. 6, an exploded view of an alternative embodiment of a probe distal end portion 1204 is described”; 
an active electrode (302 in Figs. 3-4 or alternatively 1222 in Figs. 6-7) disposed at a distal end of the electrosurgical wand and having an outer face and residing within and defining a plane spaced from and extending along and laterally from the longitudinal central axis (Figs. 3-4 and 6-7);
a return electrode (310 in Figs. 3-4 or alternatively 1251 in Figs. 6-7) abutting the elongate shaft and extending along and annularly about the longitudinal central axis and having a top side adjacent the active electrode and a bottom side disposed remotely from the active electrode and opposite the top side, at least a portion of the return electrode being disposed proximally to the active electrode (Figs. 3-4 and 6-7);
a support member (308 in Figs. 3-4 or alternatively 1230 in Figs. 6-7) being electrically insulative and disposed between the active electrode and the return electrode and extending axially from the return electrode and coupled to and supporting the active electrode ([0053]-[0054] and [0059]-[0060]);
the active electrode (1222 in Figs. 6-7) having an oblong shape viewed perpendicular to the plane within which the active electrode resides with a wider portion and a narrower portion narrowing with increasing distal distance from the wider portion and disposed distally with respect to the wider portion and defining an exterior periphery extending thereabout including a pair of side edges (the screen electrode 1222 as seen in in Fig. 6 is oblong shaped with the center being wider than the proximal and distal sections and including two side edges thereabout, see Figs. 6-7); and
the active electrode including a plurality of protrusions 1224 extending away from the outer face of the active electrode in a direction away from the longitudinal central axis (Figs. 6-7).
Regarding Claim 15, Frazier teaches wherein the pair of side edges each has an edge radius of curvature having a center on an opposite side of the longitudinal central axis from the respective one of the pair of side edges (see Figs. 6-7).
Regarding Claim 16, Frazier teaches wherein the longitudinal central axis does not intersect the plane within the periphery of the active electrode (see Figs. 6-7).
Regarding Claim 17, Frazier teaches wherein the longitudinal central axis is parallel to the plane (Figs. 3-4 and 6-7).
Regarding Claim 18, Frazier teaches further comprising:
an aspiration channel defined within the elongate shaft (312 in Figs. 3-4 and 1234 in Figs. 6-7); and wherein the active electrode further comprises at least one aperture (318 in Figs. 3-4 and 1223 shown in Figs. 6-7) that defines a suction lumen, the at least one aperture is disposed over an opening into the aspiration channel ([0056]-[0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier as applied above, in view of Bigley (US Pub. No. 2010/0204690).
Regarding Claims 8-10, Frazier teaches the invention as applied above, but does not teach the support member includes at least one shelf extending axially along and disposed below the exterior periphery of the active electrode and extending laterally outwardly from the support member wherein the at least one shelf is angled at a shelf angle relative to the electrode face and wherein the shelf angle is between 30 and 60 degrees. In the same field of invention Bigley teaches a similar design, but adds an insulation cap 612 is here interpreted to be the shelf member coupled to the support member for holding the screen electrode as seen in Figs. 8-9. The insulation cap 612 extending axially along and disposed below the exterior periphery of the active electrode and extending laterally outwardly from the support member wherein at least a section of the at least one shelf is angled at a shelf angle relative to the electrode face and wherein the shelf angle is between 30 and 60 degrees (see Fi. 8-9 of Bigley). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current 
Regarding Claim 12, Frazier teaches the invention as applied above, but does not teach wherein the plurality of protrusions includes a pair of rear protrusions spaced from and on opposite sides of the longitudinal central axis in the wider portion and a pair of front protrusions spaced from and on opposite sides of the longitudinal central axis and axially spaced from the rear protrusions in the narrower portion. In the same field of invention Bigley teaches the plurality of protrusions 606 seen in Fig. 8 includes a pair of rear protrusions 608 spaced from and on opposite sides of the longitudinal central axis in the wider portion and a pair of front protrusions spaced from and on opposite sides of the longitudinal central axis and axially spaced from the rear protrusions 610 in the narrower portion. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to secure electrodes 606 with leg 608 and tab 610 similar to that shown in Fig. 8 of Bigley rather than straight extensions 1225 of Frazier in order to secure the electrodes through slots 609 and 611 of the support member for better holding them in place.
Regarding Claim 13, Frazier in view of Bigley teaches wherein the pair of front protrusions each angles laterally inwardly toward the longitudinal central axis as they extend axially away from the wider portion (the tabs 610 extend axially away from the legs angled proximally or laterally inwardly toward the longitudinal central axis as seen in Fig. 8 of Bigley).
Regarding Claim 14, Frazier teaches wherein the pair of side edges each is slightly convex and converges with one another at an active electrode apex in the narrowing portion and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        

/K.A.V/Examiner, Art Unit 3794